(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
PoR cuanto, en los casos arriba expresados el acusado apelante radicó un escrito en este tribunal en el que expone que careciendo de recursos con qué pagar el récord taquigráfico- en cada uno de •dichos casos, solicitó de la corte inferior que dictase una resolución ordenando al taquígrafo la preparación de dichos records libres de derechos, a cuyo fin alega que acompañó dos declaraciones juradas tendentes a corroborar su petición y que la corte inferior rehusó -concederle el beneficio de pobreza solicitado;
Por cuanto, la orden a que se refiere el párrafo anterior fué dictada el 23 del actual y no se ha establecido recurso alguno para su revisión por este Tribunal;
PoR cuanto, de acuerdo con la sección 5 de la Ley de 10 de marzo ■de 1904, “Creando las plazas de taquígrafos reporters de los tribu-nales de distrito, determinando sus deberes y fijando sus sueldos y compensaciones,” (Comp. 1911, pág. 280), es en la corte sentencia-dora donde debe solicitarse el beneficio de pobreza en casos como los -arriba indicados, pudiendo este Tribunal revisar la resolución que -dicte dicha corte;
Por tanto, no ha lugar a lo solicitado, sin perjuicio de que el acusado recurra a la corte inferior mediante moción solicitando se reconsidere dicha orden, o apele de la misma para ante este tribunal.